Order filed September 29, 2016




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00456-CV
                                    ____________

             SEAN MCADOO AND TERA MCADOO, Appellants

                                          V.

             KATY RANCH LUXURY APARTMENTS, Appellee


                  On Appeal from the Co Civil Ct at Law No 4
                            Harris County, Texas
                       Trial Court Cause No. 1076988

                                     ORDER

      The notice of appeal in this case was filed June 3, 2016. To date, the filing fee
of $205.00 has not been paid. No evidence that appellants are excused by statute or
the Texas Rules of Appellate Procedure from paying costs has been filed. See Tex.
R. App. P. 5. Therefore, the court issues the following order.

      Appellants are ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before October 14, 2016. See Tex. R. App. P. 5. If appellants
fail to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                        PER CURIAM